Citation Nr: 1235625	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  04-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for headaches, as a manifestation of a chronic neurological disability, pseudotumor cerebri.

2.  Entitlement to an initial rating in excess of 30 percent for visual manifestations of a chronic neurological disability, pseudotumor cerebri.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from December 1998 to July 2003.

Initially, the Board of Veterans' Appeals (Board) notes that, in his original claim on appeal, the Veteran sought an evaluation in excess of 10 percent for pseudotumor cerebri, empty sella syndrome, benign intracranial hypertension, bilateral papil edema, optic neuritis, and loss of visual field that was awarded in a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Jurisdiction of the Veteran's case was subsequently transferred to the RO in Atlanta, Georgia, that, in a September 2004 rating decision, assigned a 10 percent rating for headaches as a manifestation of a chronic neurological disability, pseudo-tumor cerebri, and a 30 percent rating for visual manifestations of chronic neurological disability, pseudo tumor cerebri, each effective from July 2003.  The Veteran has continued his appeal.  In October 2009 and September 2011, the Board remanded the Veteran's case for additional development.  

As noted by the Board in the most recent remand decision, the claim of service connection for hypertension, not benign intracranial hypertension, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

At the outset, the Board notes that internal address data maintained at the Board reflects that the Veteran has relocated to a new address in Illinois.  Thus, the Veteran has relocated from Alaska.  VA's correspondence, including the notifications of his VA examinations as well as the supplemental statement of the case, were sent to the former Alaska address.  Accordingly, the Veteran must be rescheduled for the VA examinations at his local VA facility and all correspondence should be sent to the Veteran at his new address.  

In accordance with Board's remand, records were requested from the Anchorage VA Medical Center as well as the Madigan Army Center.  Records were thereafter obtained from the Anchorage VA Medical Center and it was noted that the Veteran was last treated in April 2008.  It is unclear if the Veteran has been treated by VA since moving to Illinois.  As such, the AMC/RO should ascertain that information from the Veteran and take the appropriate action.  Medical records were also received from the Madigan Army Center.  The Board had specifically requested that a March 24, 2009 neuro-ophthalmology examination be obtained, but that record is not among the records received.  It must therefore be determined if this record does not exist.  In that effort, the Veteran should be requested to indicate if this is the actual date of the examination as there appears to be an evaluation dated just two days later.  

Accordingly, the case is REMANDED for the following action:

All correspondence should be sent to the Veteran at his current mailing address in Illinois.  See Mailing envelope returned in August 2012 showing an address in Illinois.

1.  Ask the Veteran to identify the facility where he underwent a lumbar puncture in December 2008 and all medical care providers (both private and VA) that have treated him for his headaches and visual problems since December 2010.  All identified records, both VA and private, should be obtained and associated with the record.  

2.  Request that the Veteran indicate whether the March 26, 2009 evaluation performed at the Madigan Army Center is the same evaluation that he stated was conducted on March 24, 2009.  If not, contact Madigan Army Medical Center in Washington and request records of a March 24, 2009 neuro-ophthalmology examination.  

Efforts to obtain the Veteran's clinical records from Madigan Army Medical Center in Washington, must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

3.  Thereafter, schedule the Veteran for appropriate VA examination(s) to ascertain the severity of the neurological manifestations of the service-connected pseudotumor cerebri, i.e., headaches and visual manifestations.  All indicated tests should be accomplished and the claims folder must be made available to the examiner(s) for review.  Specifically, the examiner(s) is asked to address the following:

a) With respect to the Veteran's visual manifestations, all appropriate tests and studies (to include visual field testing) should be accomplished.  The examiner is requested to comment on all current visual manifestations of the pseudotumor cerebri.  It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  The examiner must report the extent of the remaining visual field in each of the eight 45 degree principal meridians. In addition, the examination report should include uncorrected and corrected central visual acuity for distance and near vision of the each eye with a record of the refraction. 

b) With respect to the Veteran's headaches, the examiner should also describe in detail the character of the headaches, to include whether they are prostrating, the frequency of the headaches, and whether there are prolonged attacks productive of severe economic inadaptability due to such symptomatology. 

The examiner(s) should also include a statement as to the effect of the manifestations of the chronic neurological disability, pseudotumor cerebri, to include visual manifestations and headaches, on his occupational functioning and daily activities.

The examiner(s) must provide a comprehensive report(s) including a complete rationale for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action. 

5.  Finally, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


